DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, 8, 10, 12, and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16, and 18-19 of U.S. Patent No. 11,022,320. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention variously defined by the claims of the instant application are anticipated by the invention variously stipulated by the claims of the ‘320 patent.
With respect to claim 1 of the instant application, claim 15 of the ‘320 patent stipulates a method of monitoring a cooking parameter of a food item received within a cavity of a food preparation entity (lines 1-2), the method comprising the steps of: capturing an initial series of images of said food item (line 3) and processing the series of images to establish three-dimensional information of said food item (lines 5-8); thereafter cooking said food item via a cooking process and capturing a subsequent image of said food item (lines 9-11); estimating a volume change of said food item as a result of said cooking process based on said three-dimensional information and said subsequent image of said food item (lines 11-14); and estimating a cooking parameter of said food item based on said volume change (lines 14-16).
Similarly, with respect to claim 10 of the instant application, claim 15 of the ‘320 patent stipulates a method of monitoring a cooking parameter of a food item received within a cavity of a food preparation entity (lines 1-2), the method comprising the steps of: capturing a plurality of images of said food item during a cooking process (lines 3 and 9-11); processing the plurality of images (lines 5-8); estimating a volume change of said food item based on said plurality of images (lines 13-14); and estimating a cooking parameter of said food item based on said volume change (lines 14-16).
In addition, claim 15 of the ‘320 patent further stipulates that the cooking parameter be one or more of a temperature inside the food item or a degree of rise of the food item (lines 16-18), as further required by claims 2 and 12 of the instant application; that the series of images are captured from different focus points and/or focal planes of the food item (lines 4-5), as further set forth in claims 4 and 15 of the instant application; and that the subsequent image is a two-dimensional image of the food item (line 10), as further defined by claim 8 of the instant application.
Finally, claim 16 of the ‘320 patent stipulates  that the series of images are captured with a camera mounted in or to a door for closing the cavity (lines 1-3), where each of the images comprises a different viewpoint of the food item (lines 3-4), as further defined by claims 5 and 16 of the instant application. Claim 19 of the ‘320 patent further stipulates measuring a position of a temperature sensor inserted in said food item relative to the center of the food item based on the images (lines 1-3), measuring the distance between the temperature sensor and the center of the food item (lines 3-5), and adjusting the temperature information provided by the temperature sensor based on the measured distance (lines 5-9), as variously required by claims 6 and 14 of the instant application. And claim 18 of the ’320 application further stipulates that the plurality of images taken together comprise three-dimensional information of the food item (line 3), where the method further selects an appropriate heating mode or cooking program of said food preparation entity based on the three-dimensional information (lines 2-5), as further defined by claim 17 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matarazzi et al. teach determining the volume of a food item in a food preparation entity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
19 October 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665